 Case 3:20-cv-01391-M-BH Document 43 Filed 08/18/20                   Page 1 of 1 PageID 232



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

STATE OF TEXAS,                                   )
          Plaintiff,                              )
vs.                                               )   No. 3:20-CV-1391-M-BH
                                                  )
LAWRENCE HILL,                                    )
        Defendant.                                )

              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge for plain error, I am of the opinion that the Findings and Conclusions of the

Magistrate Judge are correct, and they are accepted as the Findings and Conclusions of the Court.

        To the extent that Your claimant’s notice of appeal/removal,trial de novo, received July 23,

2020 (doc. 41), is intended to seek relief in this court from the judgment entered on July 13, 2020

(doc. 35), it is liberally construed as a motion to alter or amend the judgment under Fed. R. Civ. P.

59(e) and DENIED.

       SIGNED this 18th day of August, 2020.



                                              _________________________________
                                              BARBARA M. G. LYNN
                                              CHIEF JUDGE
